Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 6 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					6-7 Oct. 1818
				
				6 October Rose early and crossed in the Team Boat to Mrs. de Fish Kiln Landing Mr. de Wint having come over in his Carriage for us—found Caroline at the door who received us in the most affectionate manner and was very much astonished at seeing Mr. & Mrs. Johnson who they did not at all expect I was introduced to Mrs. de Wint a very fine Woman who gave us a kind and warm reception The Verplank family were invited to dine with us who are very agreeable and respectable people The Judge was formerly a member of Congress Mrs. de Wints nieces are pleasant women Carolines eldest child is a lovely little creature and one of the most Lady like children I ever saw. Mrs. & Miss Allens came to Tea.7 Having agreed to go to West Point we met early in the breakfast parlour and immediately after breakfast went on board a Sloop engaged for the purpose and with Mr. & Mrs. de Wint Mr: & Mrs. Johnson, Miss M. Senalts, Miss Nelsen. Mary Hellen Mr: Fenno and Mr: Verplank—After a pleasant Sail of two hours and immediately ascended the mountains to view the old Fortress—I having lost the elasticity of youth found the ascent very laborious but the young Ladies tripped on with the lightness of wood nymphs and left us considerably behind—After toiling a long time Mr. Johnson observed that they must have taken some different road volunteered to go up a little way alone and reconnoitre while we rested on a piece of rock in the road he shortly returned unsucessful and we continued to ascend supposing they must have reached the top—When we again held a consultation and Mr. A.—set off to find them—after waiting a considerable time Mr. Johnson and I very philosophically discoursing upon various subjects Mr. A. rejoined  us, having been to the summit of the mountain and seeing nothing whatever of the party; and we agreed to descend—which we accordingly did and soon heard a Shout  which we knew to come from Mr de Wint; we followed the sound and scrambling through briars and over huge fragments of rocks, some so slippery as to make it almost impossible to walk over them, we met Mr. de Wint who escorted us to the ruined fort—and from thence to the house, through the same difficulties which we had so long struggled through; and found that they had waited dinner which had already been twice served, until our arrival—our return was hailed with joy. the mountain air having rendered our appetites pretty keen—Caroline had however gone out to seek us, and we were obliged to send and she was returning after her; which one of the young Ladies undertook and met her close by the house quite impatient at her ill success: and this comedy of errors was happily terminated by an excellent and cheerful dinner, where every one seemed determined to please and be pleased—On withdrawing from the dinner room we found General Talmadge and his two Sons in the parlour to whom we were introduced—Mr. Adams went with Mr. de Wint to visit Major Thayer, who immediately came and invited us to see the Library, and the Philosophical Apparatus—I was so impolite as to prefer seeing the Cadets go through their exercise; and walked out with little Johnson—when we got near them the Child turned to me very seriously, and asked me if I loved the cadets? I answered yes! when he immediately pulled me towards them, and said “then why dont you kiss them? the Major informed me there was no sort of difficulty in procuring admittance for boys in this Institution—which appears to be perfectly well conducted, and well calculated to furnish good Officers for the Nation, able and wiling to fight the battles of their Country—I like these National Academies although there may be some evil attending them, the means which they afford to many parents of giving education to their Sons and insuring them a subsistence, must produce feelings of gratitude which will call forth generous exertions in the cause of the Country, which has thus supported them in the time of need—We returned at half past five the evening delightful and all of us in fine spirits ready to sieze on every trifle which could could add to the general mirth—We parted with Mr. & Mrs. Johnson at the Landing They crossed to Newburgh in a small Boat intending to take the Steam Boat to New York that night—I had written thus far when I received Harriet’s Letter mentioning my Mothers alarming illness—We are in the greatest anxiety and apprehension but hope as the last Letter indicates an amendment that the next will releive us from the dreadful state of uneasiness which the distance which separates us contributes to agravate With ardour do we implore the Divine Being to Spare our dear Mother to us that she may remain among us a blessing to us all—In the full hope that this Letter will find you better I remain your much attached and respectful Daughter
				
					L C A.
				
				
			